Exhibit 10.3

GRANT AWARD AGREEMENT AND NOTICE

NON-EMPLOYEE DIRECTOR

ANNUAL STOCK OPTION AWARD

                             , 200    

Under Armour, Inc. (the “Company”) has granted to you, the Optionee identified
below, as a Non-Employee Director of the Company, non-qualified stock options
(an “Option”) to purchase shares of the Company’s Class A Common Stock. Your
grant has been made pursuant to the terms of the Under Armour, Inc. 2006
Non-Employee Director Compensation Plan (the “Plan”) and the Under Armour, Inc.
2005 Omnibus Long-term Incentive Plan (the “Incentive Plan”). The Plan and
Incentive Plan, along with this Notice, set forth the terms and conditions of
this grant. The Plan and Incentive Plan are incorporated herein by reference.
Acceptance of this grant by you constitutes your acknowledgment that you have
received and read copies of the Plan and the Incentive Plan, and your acceptance
of all terms and conditions of such plans. Capitalized terms used in this Notice
shall have the respective meanings given to such terms in the Plan, unless
otherwise defined in this Notice.

 

Optionee Name:    ________________________________________________________ Grant
Date:                                 , 200     Number of Options Granted:   
_____________ Exercise Price Per Share:    _____________ Vesting:   

100% on the date of the Company’s 200     annual stockholder meeting

 

Subject to accelerated vesting in accordance with the terms of the Plan and the
Incentive Plan, as applicable.

Expiration Date:   

Ten (10) years from the Grant Date, or                         , 20    

 

Subject to earlier expiration in accordance with the terms of the Plan and the
Incentive Plan, as applicable.

You understand that your ability to exercise, and the manner in which you
exercise, the Options is subject to any restrictions or requirements imposed by
law or by the Company, generally, or by the terms of the Plan or the Incentive
Plan.

 

Under Armour, Inc.

By:

    

Title:

    